Citation Nr: 1723990	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-15 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a heart disorder, claimed as coronary artery disease. 

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension. 

3.  Entitlement to an initial disability rating in excess of 30 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to March 1949.

These matters are before the Board of Veterans' Appeals (Board) on appeal from 
November 2011 and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  

In March 2015, the RO granted the Veteran's service connection claim for bilateral hearing and assigned a 30 percent disability rating.  The Veteran subsequently filed a timely notice of disagreement appealing the assigned rating.  The RO issued a statement of the case and the Veteran filed a timely VA Form-9.  However, to date, the RO has not certified this issue to the Board.  Nevertheless, the Board has jurisdiction over this claim.  As such, this issue is addressed in the remand.  

The Board also notes that the Veteran filed a timely notice of disagreement to the RO's rating decision which denied his claim of entitlement to service connection for PTSD.  In a subsequent June 2017 rating decision, the RO granted the claim and assigned a 50 percent disability rating.  Therefore, given that this is a full grant of the benefits sought on appeal, this issue is not before the Board.  

In April 2014 and December 2016, the Veteran submitted correspondences requesting an expedited appeal based upon his age (over 75 years old).  As such, the Board considers these correspondences together to be a motion to advance his case on the Board's docket.  The undersigned is granting the motion and advancing this appeal on the docket based upon advanced age.  38 C.F.R. § 20.90 (c) (2016) ("advanced age" is defined as 75 or more years of age).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2012 VA Form-9, the Veteran did not request a hearing before a member of the Board.  However, in a subsequent VA Form-9 dated March 2016, which is the last correspondence VA has received from the Veteran regarding a Board hearing, he stated that he desires a hearing before a member of the Board at the local RO.  38 C.F.R. §§ 3.103 (2016).  Therefore, the Board must remand the claims in order to provide him a hearing before a member of the Board at the RO, either in person or via videoconference, if he so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication if the Veteran so chooses.  38 C.F.R. § 20.200(e). 

The RO should verify the Veteran's current address of record, and notice of the hearing should be mailed to his known address of record and to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




